     Case 3:19-cv-07651-EMC Document 209-2 Filed 10/27/20 Page 1 of 2



 1   IAN SIMMONS (admitted pro hac vice)
     isimmons@omm.com
 2   MATT SCHOCK (admitted pro hac vice)
     mschock@omm.com
 3   O’MELVENY & MYERS LLP
     1625 Eye Street, NW
 4   Washington, DC 20006
     T: +1-202-383-5300
 5   F: +1-202-383-5414
 6   ANNA T. PLETCHER (Bar #239730)
     apletcher@omm.com
 7   O’MELVENY & MYERS LLP
     Two Embarcadero Center
 8   28th Floor
     San Francisco, CA 94111-3823
 9   T: +1-415-984-8700
     F: +1-415-984-8701
10

11   Attorneys for Amici Curiae
     Fair Standards Alliance
12
                              UNITED STATES DISTRICT COURT
13                          NORTHERN DISTRICT OF CALIFORNIA
14   INTEL CORPORATION and APPLE INC.,       Case No. 3:19-cv-07651-EMC
15                        Plaintiffs,         [PROPOSED] ORDER GRANTING
                                              MOTION FOR LEAVE TO FILE
16          v.                                BRIEF FOR AMICI CURIAE FAIR
                                              STANDARDS ALLIANCE IN
17   FORTRESS INVESTMENT GROUP LLC,           SUPPORT OF PLAINTIFFS’
     FORTRESS CREDIT CO. LLC, UNILOC          OPPOSITION TO DEFENDANTS’
18   2017 LLC, UNILOC USA, INC., UNILOC       MOTION TO DISMISS AND STRIKE
     LUXEMBOURG S.A.R.L., VLSI                PLAINTIFFS’ AMENDED
19   TECHNOLOGY LLC, INVT SPE LLC,            COMPLAINT
     INVENTERGY GLOBAL, INC., IXI IP, LLC,
20   and SEVEN NETWORKS, LLC,                Hon. Edward M. Chen
21                        Defendants.        Date: December 17, 2020
                                             Time: 1:30 p.m.
22                                           Dept.: Courtroom 5
23

24

25

26

27

28
                                                        [PROPOSED] ORDER GRANTING
                                                   MOTION FOR LEAVE TO FILE BRIEF OF
                                                                       AMICI CURIAE
                                                                   3:19-CV-07651-EMC
     Case 3:19-cv-07651-EMC Document 209-2 Filed 10/27/20 Page 2 of 2



 1         Good cause appearing, the motion of Fair Standards Alliance for leave to file a brief of

 2   amici curiae is hereby GRANTED.

 3
           Dated: ________________, 2020
 4

 5

 6                                                                  Hon. Edward M. Chen
                                                              UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                     [PROPOSED] ORDER GRANTING
                                                                MOTION FOR LEAVE TO FILE BRIEF OF
                                                                                    AMICI CURIAE
                                                                                3:19-CV-07651-EMC
